Citation Nr: 1719212	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for osteoarthritis.

2. Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to November 1968 and in the Navy from July 1974 to March 1975. The Veteran had service in Vietnam. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his July 2012 Substantive Appeal VA Form 9, the Veteran requested a video conference hearing before the Board. The Veteran was sent notice that a hearing was scheduled for September 2, 2014, and he failed to report. As such, the Board finds that his request for a hearing is withdrawn. 38 C.F.R. § 20.704(d)

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Osteoarthritis, of the bilateral hands and feet, did not manifest in-service or for many years thereafter and is not related to service. 

2.  Rheumatoid arthritis did not manifest in-service or for many years thereafter and is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis, of the bilateral hands and feet are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for rheumatoid arthritis are not met.  . 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In February 2010 prior to the June 2010 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection for osteoarthritis and rheumatoid arthritis. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA treatment records with the claims file. As discussed below Social Security Administration (SSA) records were requested however correspondence from SSA noted no records for the Veteran existed. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2016. The examination and opinion was adequate because the examiner considered and addressed the Veteran's contentions, conducted a thorough review of the claims file and attempted to conduct a medical examination of the Veteran. The Board notes the Veteran declined the examination, reporting he no longer wished to continue his claim. The Veteran reported at the examination he no longer wished to pursue the claim, and was not interested in answering questions or complete an examination.. In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. See 38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). Based on the foregoing, the Board finds the opinion to be thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's service connection claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical opinion, its duty to assist in this case is satisfied.




II. Compliance with Prior Remand

Previously, the case was before the Board in September 2015. The case was remanded for additional development and to afford the Veteran a VA examination. Correspondence was sent to the Veteran in November 2016, requesting identification and authorization of release of outstanding treatment records, and to complete VA Form 21-4142, Authorization and Consent to Release Information. See November 2016 VA correspondence.  SSA records were requested in March 2016 and November 2016. Responses in March 2016 and November 2016 noted such records did not exist, and further efforts to obtain them would be futile. VA treatment records from Madison VAMC and Rockford outpatient center from June 2012 to February 2017 have been associated with the claims file. The Veteran was afforded a VA examination in April 2016. As such, the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

The Veteran contends that his osteoarthritis, of the hands and feet, and rheumatoid arthritis are a result of his service. While serving in Vietnam, the Veteran worked long hours as a personnel clerk typing and writing, with no breaks. He contends this prolonged repetitive work resulted in his current osteoarthritis and rheumatoid arthritis. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that arthritis became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends that he has osteoarthritis and rheumatoid arthritis is a result of his service. For the sake of brevity, the Veteran's claims for service connection for osteoarthritis and service connection for rheumatoid arthritis will be discussed together. While serving in Vietnam the Veteran worked long hours as a clerk typing and writing, with no breaks and he contends this prolonged repetitive work resulted in his current osteoarthritis and rheumatoid arthritis. The Veteran has reported ongoing pain and symptoms, which impacts his activities of daily living. The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of rheumatoid arthritis, atrophic as well as mild bilateral hand degenerative joint disease and degenerative changes of the feet most severely involving the right 1st metatarsal phalangeal joint.  See April 2016 VA examination. The Veteran reported mostly experiencing symptoms in his hands, not his feet. The Veteran contends his prolonged repetitive work in-service, typing and writing, resulted in his current osteoarthritis and rheumatoid arthritis. The Veteran's DD 214 indicates his military occupational specialty was in personnel as a clerk. See DD 214. In addition, the Veteran was awarded the Vietnam Campaign Medal. 

The Veteran's service treatment records (STRs) have been associated with the claims file. In October 9, 1968 a treatment record noted bursa with probable exostosis, and noted X-rays were within normal limits, and no exostosis. See October 9, 1968 STR. A November 1968 separation examination noted a growth on heel of the foot. See November 23, 1968 Report of Medical Examination.  In March 1975 the Report of Medical Examination, at the end of the Veteran's second period of service noted dermatitis on the back of his heel with questionable exostosis. See March 24, 1975 Report of Medical Examination. In a March 1975 Report of Medical History the Veteran denied having swollen or painful joints, arthritis, rheumatism or bursitis. See March 1975 Report of Medical History.  In light of the Veteran's consistent statements and corresponding service personnel and treatment records, his statements are credible as to his in-service duties and are consistent with the circumstances of his service.  

The issue is whether the Veteran's current osteoarthritis and rheumatoid arthritis is related to his service. The Veteran has consistently reported his current pain and discomfort in his hands and feet are a result of prolonged use in-service. The Board finds the Veteran's account of in-service events is credible. The Veteran is competent to describe his symptoms and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was afforded a VA examination in April 2016. The Veteran reported at the examination he no longer wished to pursue the claim, and was not interested in answering questions or complete an examination. See April 2016 VA examination. The examiner noted a thorough review of the Veteran's claims file. The examiner found that it is less likely than not that any diagnosis of osteoarthritis or rheumatoid arthritis of the hands incurred in or was a result of the Veteran's service. The examiner noted that the Veteran's symptoms were not present until almost 40 years after discharge, and they are still mild. The examiner noted that rheumatoid arthritis tends to have a genetic component related to the disease process and is not use related. Further, while osteoarthritis does tend to be use related, in 2010 the Veteran's bilateral hand osteoarthritis was minor, and as such not related to his time in-service. As to the Veteran's bilateral feet the examiner noted no chronic long standing foot problems. Further, the notation in the STRs of exostosis of the heel does not lead to rheumatoid arthritis or osteoarthritis at the 1st metatarsal joint. As such it is less likely than not that the Veteran's prior "questionable exostosis" of the heel is related to his current rheumatoid arthritis or osteoarthritis. The Board finds the opinion is entitled to probative weight. 

VA treatment records have been associated with the claims file. December 2009 treatment records note increased problems with arthritis including stiffness in the Veteran's hands. See December 29, 2009 VA internal medicine outpatient note. 

March 2010 treatment records note a several month history of symmetric joint pain and swelling. See March 17, 2010 Rheumatology outpatient clinic. The Veteran reported noticing three months ago that his right hand was laterally deviated and he was experiencing intermittent wrist pain and swelling. The Veteran reported no significant joint problems until 2 years ago, and up until that point the Veteran had been performing construction work without major aches and pains. Id. 

X-rays in March 2010 noted minor degenerative changes bilaterally in the hands and degenerative changes bilaterally in the feet, most severely involving the right 1st metatarsal phalangeal joint. See March 17, 2010 VA X-rays. It was noted the most likely diagnosis was seropositive rheumatoid arthritis, and the Veteran's hand and foot X-rays did not demonstrative erosive disease. Id.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's rheumatoid arthritis or osteoarthritis.  The Board notes the Veteran's reports of his prolonged use writing and typing in-service and his current pain and discomfort. The Veteran is competent to relay his symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (2007).   However, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for rheumatoid arthritis and osteoarthritis. The Board notes that the medical evidence is more probative than the lay opinions of record. Particularly, the opinion in April 2016 noted the Veteran's in-service use and treatment and review of his current medical records however found that it is less likely than not that any diagnosis of osteoarthritis or rheumatoid arthritis of the hands incurred in or was a result of the Veteran's service. The examiner noted that the Veteran's symptoms were not present until almost 40 years after discharge from service, and his current symptoms are still mild. The examiner noted that rheumatoid arthritis tends to have a genetic component, and while osteoarthritis does tend to be use related, in 2010 the Veteran's bilateral hand osteoarthritis was minor, and as such not related to his time in-service. As to the Veteran's bilateral feet the examiner noted no chronic long standing foot problems. Further, the notation in the service treatment records of exostosis of the heel does not lead to rheumatoid arthritis or osteoarthritis at the 1st metatarsal joints. As such it is less likely than not that the Veteran's prior "questionable exostosis" of the heel is related to his current rheumatoid arthritis or osteoarthritis. While the Veteran has reported that his current symptoms are a result of prolonged use in-service and his statements are credible, the Board finds these are outweighed by the opinion which is based on the examiner's medical expertise and well-reasoned rationale. As such service connection is not warranted based on a nexus. 

To the extent that the Veteran asserts that his current disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge and his assertions in that regard are entitled to some probative weight. He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed disability because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

As indicated, the record reflects the Veteran has been diagnosed with osteoarthritis and rheumatoid arthritis. However, arthritis was not "noted" during service or within one year of separation. In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation. 38 C.F.R. § 3.303(b).  The Board notes that STRs reported bursa with probable exostosis, and noted X-rays were within normal limits, with no exostosis. See October 9, 1968 STR. A November 1968 separation examination noted a growth on heel of foot. See November 23, 1968 Report of Medical Examination. Further, at separation, from his second period of service, on the Report of Medical History the Veteran denied experiencing swollen or painful joints, arthritis, rheumatism or bursitis. See March 1975 Report of Medical History. X-rays taken in October 1968 were within normal limits, and confirmation by X-ray is required for arthritis to be considered compensable under the rating schedule. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  The VA examiner noted that while STRs noted exostosis of the heel this does not lead to rheumatoid arthritis or osteoarthritis at the 1st metatarsal joints. As such it is less likely than not that the Veteran's prior "questionable exostosis" of the heel is related to his current rheumatoid arthritis or osteoarthritis.  As such, service connection may not be granted on a direct of presumptive basis. 

Nor may service connection be established based on continuity of symptomatology. The Veteran has not alleged that his symptoms have been continuous since service, and treatment records report the Veteran was employed in the construction field post-service and did not report ongoing pain until almost 40 years post-service. The first notations of pain in any of the claimed joints are from December 2009.  Therefore, based on the medical evidence of record the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed disabilities manifested to a sufficient degree to identify the disease in service or to a compensable degree within the first post-service year. Thus, service connection for rheumatoid arthritis and osteoarthritis based on the presumption in favor of chronic disease or continuity of symptomatology is not warranted in this case. 

The preponderance of the evidence weighs against the finding that service connection for osteoarthritis and rheumatoid arthritis is warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Service connection for osteoarthritis is denied. 

Service connection for rheumatoid arthritis is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


